                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

      Christy Vashone Lockhart,       )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               3:18-cv-00620-GCM
                                      )
                 vs.                  )
                                      )
        Jennifer M. Mercado,          )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 20, 2018 Order.

                                               November 20, 2018
